UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-179 Name of registrant as specified in charter: Central Securities Corporation Address of principal executive offices: 630 Fifth Avenue Suite 820 New York, New York 10111 Name and address of agent for service: Central Securities Corporation, Wilmot H. Kidd, President 630 Fifth Avenue Suite 820 New York, New York 10111 Registrant’s telephone number, including area code: 212-698-2020 Date of fiscal year end: December 31, 2013 Date of reporting period: December 31, 2013 Item 1. Reports to Stockholders. CENTRAL SECURITIES CORPORATION EIGHTY-FIFTH ANNUAL REPORT SIGNS OF THE TIMES “Washington has always had a permanent establishment of politicians, lobbyists and journalists. But this class has exploded in size in recent decades, and has become more introspective and self-serving. The news media have produced a hydra of talking heads who are forever yelling at each other (debate) or pontificating about who is up and who is down (analysis). The lobbying industry has spent billions greasing the revolving door: in 2009 alone, special interests spent $3.47 billion lobbying the federal government. In 1974 3% of retiring policymakers became lobbyists. Now 50% of senators and 42% of congressmen do.” ( The Economist, August 24, 2013) “According to one of a series of exhaustive studies done by the McKinsey & Co. consulting firm, we spend more on health care than the next 10 biggest spenders combined: Japan, Germany, France, China, the U.K., Italy, Canada, Brazil, Spain and Australia. We may be shocked at the $60 billion price tag for cleaning up after Hurricane Sandy. We spent almost that much last week on health care. We spend more every year on artificial knees and hips than what Hollywood collects at the box office. We spend two or three times that much on durable medical devices like canes and wheelchairs, in part because a heavily lobbied Congress forces Medicare to pay 25% to 75% more for this equipment than it would cost at Walmart.” (Steve Brill, Time Magazine, March 4, 2013) “Not all government debt is created equal. Some governments get a much better deal than others, and no one gets a better deal than the United States. “The United States borrows in its own currency, and it borrows at extremely low interest rates. It also borrows under its own laws, an often overlooked advantage. Such a situation makes default - or at least involuntary default - impossible because the government can print dollars if need be. The value of the dollars it repays may be less than the value of the dollars it borrows, but that is a risk the lenders accept. The United States could change its laws, but it is trusted not to abuse that right.” (Floyd Norris, The New York Times, October 10, 2013) “How many stocks are in the Wilshire 5000 index? Yes, it’s a trick question, and yes the answer will likely surprise you: 3,609. “It might surprise readers to know that there are many fewer U.S. publicly traded stocks available for purchase today than there were in the late 1990s. The total number of companies whose shares are listed on U.S. exchanges is about 5,000, roughly a 40% drop from nearly 9,000 in 1997, according to the World Federation of Exchanges. “The total market value of the U.S. major stock exchanges was about $20.9 trillion at the 2007 high, when the S&P 500 high was 1565. Now the total market value is now just 2% higher at $21.4 trillion, but with fewer stocks, and the S&P 500 index is 15% higher at around 1800. “There are far fewer individual stocks out there, but they are being chased by much more money. We’re not suggesting this as the driving force behind the market’s rise to heights, as the last bear market happened even as the number of stocks was declining.” (Vito J. Racanelli, Barron’s, November 25, 2013) [ 2 ] CENTRAL SECURITIES CORPORATION (Organized on October 1, 1929 as an investment company, registered as such with the Securities and Exchange Commission under the provisions of the Investment Company Act of 1940) 25-YEAR HISTORICAL DATA Per Share of Common Stock Year Ended December 31, Total net assets Net asset value Source of dividends and distributions Total dividends and distributions Unrealized appreciation of investments at end of year Ordinary income* Long-term capital gains* 1988 $ $ $ 1989 $ $ ** $ ** 1990 ** ** 1991 ** ** 1992 1993 1994 1995 1996 1997 1998 1999 2000 2001 ** ** 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 Dividends and distributions for the 25-year period: $ $ $ * Computed on the basis of the Corporation’s status as a “regulated investment company” for Federal income tax purposes. Dividends from ordinary income include short-term capital gains. ** Includes non-taxable returns of capital of $.56 in 1989, $.47 in 1990, $.11 in 1991 and $.55 in 2001. The Common Stock is listed on the NYSE MKT under the symbol CET. On December 31, 2013, the closing market price was $21.72 per share. [ 3 ] 25-YEAR INVESTMENT RESULTS ASSUMING AN INITIAL INVESTMENT OF $10,000 (unaudited) Central’s results to December 31, 2013 versus the S&P 500 Index: Average Annual Total Return Central’s NAV Return Central’s Market Return S&P 500 Index 1 Year 28.36% 28.40% 32.36% 5 Year 15.91% 15.70% 17.91% 10 Year 9.14% 8.70% 7.39% 15 Year 7.85% 7.81% 4.67% 20 Year 11.10% 10.70% 9.20% 25 Year 12.53% 12.78% 10.23% Value of $10,000 invested for a 25-year period $191,089 $202,279 $115,014 The Corporation’s total returns reflect changes in market price or net asset value, as applicable, and assume reinvestment of all distributions. Distributions that are payable only in cash are assumed to be reinvested on the payable date of the distribution at the market price or net asset value, as applicable. Distributions that may be taken in shares are assumed to be reinvested at the price designated by the Corporation. Total returns do not reflect any transaction costs on investments or the deduction of taxes that investors may pay on distributions or the sale of shares. The Standard & Poor’s 500 Composite Stock Price Index (the “S&P 500 Index”) is an unmanaged benchmark of large U.S. corporations that assumes reinvestment of all distributions, and excludes the effect of fees, expenses, taxes, and sales charges. Performance data represents past performance and does not guarantee future investment results. [ 4 ] To the Stockholders of Central Securities Corporation: Financial statements for the year 2013, as reported upon by our independent registered public accounting firm, and other pertinent information are submitted herewith. Comparative net assets are as follows: December 31, December 31, Net assets $ $ Net assets per share of Common Stock Shares of Common Stock outstanding Comparative operating results are as follows: Year 2013 Year 2012 Net investment income $ $ Per share of Common Stock * * Net realized gain from investment transactions Increase (decrease) in net unrealized appreciation of investments ) Increase in net assets resulting from operations * Per-share data are based on the average number of Common shares outstanding during the year. The Corporation declared two distributions to holders of Common Stock in 2013, $.20 per share paid on June 25 in cash and $3.50 per share paid on December 26 in cash or in additional shares of Common Stock at the stockholder’s option. For Federal income tax purposes, of the $3.70 paid, $.12 represents ordinary income and $3.58 represents long-term capital gains. Separate tax notices have been mailed to stockholders. With respect to state and local taxes, the character of distributions may vary. Stockholders should consult with their tax advisors on this matter. In the distribution paid in December, the holders of 40% of the outstanding shares of Common Stock elected stock, and they received 1,545,204 Common shares at a price of $20.97 per share. During 2013, the Corporation purchased 564,227 shares of its Common Stock at an average price of $22.62 per share. The Corporation may from time to time purchase Common Stock in such amounts and at such prices as the Board of Directors may deem advisable in the best interests of stockholders. Purchases may be made on the NYSE MKT or in private transactions directly with stockholders. [ 5 ] In 2013, Central’s net asset value per share, adjusted for the reinvestment of dividends and distributions, increased by 28.4% compared with an increase in the S&P 500 Index of 32.4%.
